Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 1 of 55 PageID: 1




NORRIS McLAUGHLIN, P.A.
Margaret Raymond-Flood, Esq.
400 Crossing Boulevard, 8th Floor
Bridgewater, New Jersey 08807
908-722-0700
Direct: 908-252-4228
Email: mrflood@norris-law.com
Attorneys for Defendant, University Correctional Health
Care, a constituent unit of Rutgers, The State University
of New Jersey

                                     :
BRANDON JONES,                       :                  UNITED STATES DISTRICT COURT
                                     :                 FOR THE DISTRICT OF NEW JERSEY
                          Plaintiff, :
                                     :                       CIVIL ACTION NO.:
           vs.                       :
                                     :                       ELECTRONICALLY FILED
NAKIA BOWMAN, CONSOLATA              :
MULLI, IMANI PERRY, CFG HEALTH :
SYSTEMS, LLC, DR. FNU UNIGBE,        :                        NOTICE OF REMOVAL
DR. FNU FAN, UNIVERSITY              :
CORRECTIONAL HEALTH CARE, DR. :
FNU KELITTA, DR. FNU HAGGAG,         :
BRUCE DAVIS, STATE OF NEW            :
JERSEY DEPARTMENT OF                 :
CORRECTIONS and JOHN/JANE DOES :
1-50,                                :
                                     :
                       Defendants. :

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant, University

Correctional Health Care, a constituent unit of Rutgers, The State University of New Jersey

(improperly pled as University Correctional Healthcare) (“UCHC” or the “Removing

Defendant”), hereby removes this action, with full reservation of all defenses, including but not

limited to the defense that UCHC was not properly served with process, which had been pending

in the Superior Court of New Jersey, Law Division, Burlington County, Docket No. L-1714-20

(the “Subject Action”), to the United States District Court for the District of New Jersey, and

states as follows:
Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 2 of 55 PageID: 2




       1.      Complaint. On or about September 9, 2020, Brandon Jones (“Plaintiff”) filed his

initial complaint. On March 16, 2021, plaintiff filed an Amended Complaint (the “Amended

Complaint”) against the Removing Defendant, Nakia Bowman, Consolata Mulli, Imani Perry,

CFG Health Systems, LLC, Dr. fnu Unigbe, Dr. fnu Fan, Dr. fnu Kelitta, Dr. fnu Haggag, Bruce

Davis, State of New Jersey Department of Corrections and fictitious John and Jane Does 1-50,

asserting claims that include deliberate indifference and violations of the Civil Rights Act as set

forth in Counts One through Thirteen. See Amended Complaint at paragraphs 8, 91 and 296.

The docket number on the Amended Complaint is BUR-L-1714-20. Plaintiff sets forth claims

against the Removing Defendant in Counts Seven and Nine “in accordance with Monell under

the Civil Rights Act….” See Amended Complaint at paragraphs 144 and 251. Plaintiff also sets

forth claims against other defendants “in accordance with Monell under the Civil Rights Act.”

See Amended Complaint at paragraph 93. A Monell claim under the Civil Rights Act, as set

forth against UCHC in Plaintiff’s Amended Complaint, is derived from the Supreme Court of the

United States’ holding in Monell v. Department of Social Services of the City of New York, 436

U.S. 658 (1978). In Monell, the Supreme Court’s decision was based on an analysis of 42

U.S.C. §1983 and the related legislative history. That decision was not based on a state civil

rights statute. Accordingly, the Monell claims asserted against UCHC in Plaintiff’s Amended

Complaint are based in federal law and raise a federal question. A copy of all pleadings and

orders obtained by the Removing Defendant from Plaintiff in this action are attached as Exhibit

A.

       2.      Basis for Jurisdiction in this Court. This Court has federal question jurisdiction

over this matter under 28 U.S.C. § 1331 which provides that “[t]he district courts shall have




                                                 2
Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 3 of 55 PageID: 3




original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”

        3.      Consent.     UCHC is the Removing Defendant and consents to removal.

Defendants Nakia Bowman, Consolata Mulli, Imani Perry, and CFG Health Systems, LLC, filed

answers and consent, through their counsel, to this removal. According to the State Court

Docket, no proofs of service were filed for any other named defendants, so consent of defendants

who have not been properly served is not required for removal. The remaining Doe Defendants

are identified as fictitious parties and have not, to the knowledge of the Removing Defendant,

been identified or served. The consent of unserved, fictitious defendants is not required for

removal.

        4.      Notice Given. The Removing Defendant will file a true and correct copy of this

Notice of Removal with the Clerk of the Superior Court of New Jersey, Law Division,

Burlington County, and serve same as set forth in the Declaration of Service submitted herewith.

See 28 U.S.C. §1446(d).

        5.      Removal is Timely. This Notice of Removal is signed pursuant to Fed. R. Civ. P.

11 and is timely filed within 30 days after July 23, 2021, the date the Removing Defendant

received a copy of Plaintiff’s Amended Complaint and Summons. See 28 U.S.C. §1446(b).

        6.      Pleadings and Process.       As required by 28 U.S.C. §1446(a), the Removing

Defendant has attached as Exhibit A to this Notice of Removal “a copy of all process, pleadings,

and orders served upon” it in this action.

        7.      Prerequisites. The prerequisites for removal under 28 U.S.C. § 1441 have been

met.




                                                   3
Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 4 of 55 PageID: 4




       8.      Venue. Removal to the United States District Court for the District of New Jersey

is appropriate because this action is being removed from the Superior Court of New Jersey,

Burlington County, which is located within the District of New Jersey.

       9.      Defenses. By removing this action to this Court, the Removing Defendant does

not waive any defenses available to it.

       10.     If any question arises as to the propriety of the removal of this action, the

Removing Defendant respectfully requests the opportunity to present a brief and oral argument

in support of its position that this case is removable.

       WHEREFORE the Removing Defendant respectfully requests that this Notice of

Removal be filed; that the Subject Action in the Superior Court of New Jersey, Burlington

County, be removed to this District Court; and that no further proceedings be had in the Superior

Court of New Jersey, Burlington County.

                                       NORRIS McLAUGHLIN, PA
                                       Attorneys for Defendant, University Correctional Health
                                       Care, a constituent unit of Rutgers, The State University of
                                       New Jersey



                                       By:
                                               Margaret Raymond-Flood

Dated: August 20, 2021




                                                  4
Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 5 of 55 PageID: 5




                            LOCAL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, at the time of

filing the within papers, the undersigned is not aware that the matter in controversy is the subject

of actions pending in any other court, or of any pending arbitration or administrative proceeding.



Dated: August 20, 2021
                                              Margaret Raymond-Flood




                                                 5
    Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 6 of 55 PageID: 6



                                                             Summons
   Attorney(s) Peter Kober, Esq,

   Office Address      1864 Route 70 East                                               Superior Court of
   Town, State, Zip Code Cherry Hill, NJ 08003                                               New Jersey
                                                                                       Burlington         County
   Telephone Number         (856) 761-5090
                                                                                       Law                Division
  Attorney (s) for Plaintiff Brandon Jones
                                                                               Docket No: BUR-L-00 17 14-20
   BRANDON JONES



             Plaintiff(s)
                                                                                        CIVIL ACTION
       VS.

  UNIVERSITY CORRECTIONAL                                                                   SUMMONS
  HEALTH CARE, et al.

             Defendant(s)

  From The State of New Jersey To The Defend
                                             ant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit
                                                       against you in the Superior Court of New Jersey.
 to this summons states the basis for this lawsuit                                                          The complaint attached
                                                  . If you dispute this complaint, you or your attorne
 answer or motion and proof of service with the                                                          y must file a written
                                                   deputy clerk of the Superior Court in the county
 from the date you received this summons, not                                                        listed above within 35 days
                                                 counting the date you received it. (A directory
                                                                                                 of the addresses of each deputy
 clerk of the Superior Court is available in the
                                                 Civil Division Management Office in the county
                                                                                                   listed above and online at
 http://www.nicourts.gov/forms/10153 deptyclerklawref.pdf
                                                          .) If the complaint is one in    foreclosure, then you must file your
 written answer or motion and proof of service
                                                with the Clerk of the Superior Court, Hughes
                                                                                               Justice Complex,
 P.O. Box 971, Trenton, NJ 08625-0971. A
                                             filing fee payable to the Treasurer. State of New
                                                                                                Jersey and a completed Case
 Information Statem   ent (available from the deputy clerk of the Superi
                                                                         or Court) must accom   pany your answer or motion when
 it is filed. You must also send a copy of your
                                                 answer or motion to plaintiffs attorney whose
                                                                                                  name and address appear above,
 or to plaintiff, if no attorney is named above.
                                                 A telephone call will not protect your rights;
                                                                                                you must file and serve a written
 answer or motion (with fee of $ 1 75.00 and comple
                                                     ted Case Information Statement) if you want the
 defense.                                                                                               court to hear your


      If you do not file and serve a written answer or
                                                        motion within 35 days, the court may enter a judgm
 the relief plaintiff demands, plus interest and costs                                                      ent against you for
                                                       of suit. If judgment is entered against you, the
 money, wages or property to pay all or part of                                                         Sheriff may seize your
                                                  the judgment.

     If you cannot afford an attorney, you may call
                                                      the Legal Services office in the county where
Services of New Jersey Statewide Hotline at 1-888-                                                     you live or the Legal
                                                       LSNJ-LAW (1-888-576-5529). If you do not
not eligible for free legal assistance, you may obtain                                                  have an attorney and are
                                                        a referral to an attorney by calling one of the Lawye
A directory with contact information for local                                                                 r Referral Services.
                                                 Legal Services Offices and Lawyer Referral Service
Division Management Office in the county listed                                                         s is available in the Civil
                                                    above and online at
http://www.nicourts.gov/forms/10 1 53 deptyc
                                                lerklawref.pdf.


                                                                      PltkktUj) PL t J/ynith)
                                                                           Clerk of the Superior Court


DATED:        07/22/2021

Name of Defendant to Be Served: University
                                           Correctional Health Care
Address of Defendant to Be Served: c/o Office
                                              of the Secretary, 7 College Ave, Rm 1 12, New
                                                                                            Brunswick, NJ 08901




Revised 11/17/2014. CN 10792-English (Appen
                                            dix XI1-A)


                                                                                                                           EXHIBIT A
                                                  IVI   I   kJ   I          I   I di IO



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 7 of 55 PageID: 7



Peter Kober, Esq.
006481979
Kober Law Firm, LLC
1864 Route 70 East
Cherry Hill, NJ 08003
(856) 761-5090
Attorney for Plaintiff, Brandon Jones


BRANDON JONES,
                                                                          Superior Court of New Jersey
                                                                          Law Division: Burlington County
                          Plaintiff
                                                                          Docket No. BUR-L-001714-20
                              vs.

                                                                                          Civil Action


                                                                            AMENDED COMPLAINT
                                                                                  AND JURY DEMAND
NAKIA BOWMAN, CONSOLATA MULLI, IMANI PERRY,
CFG HEALTH SYSTEMS, LLC, DR. FNU UNIGBE, DR. FNU
FAN, UNIVERSITY CORRECTIONAL HEALTH CARE,
DR. FNU KELITTA, DR. FNU HAGGAG, BRUCE DAVIS,
STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS,
and JOHN/JANE DOES 1-50,
                                                                      I
                           Defendants                                I




   BRANDON JONES, residing at New Jersey State Prison, 600 Cass Street, in the City of


Trenton, County of Mercer, and State of New Jersey, by way of amended complaint against


the above-named defendants, alleges as follows:




                                            COUNT I




   1.   Plaintiff, BRANDON JONES, is an adult individual, who is a an inmate serving a term of


        imprisonment in state prison, currently at New Jersey State Prison, 600 Cass Street,


        in the City of Trenton, County of Mercer, and State of New Jersey 08608.
                           \JkJI   I \JI   I            IVI   i   y   4.   ui   “ti   i   i at io



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 8 of 55 PageID: 8



  2.   Defendant, CFG HEALTH SYSTEMS, LLC, is acorporate entity, which operates the medical


       department of the Burlington County Jail, under a contract with the County of


       Burlington, with a principal office at 765 East Route 70, in the Township of Evesham,


       County of Burlington, and State of New Jersey 08053.


  3.   Defendant, NAKIA BOWMAN, sued in her individual capacity, is a nurse employed inside


       the Burlington County Jail by Defendant, CFG HEALTH SYSTEMS, LLC, with a principal


       office at 765 East Route 70, in the Township of Evesham, County of Burlington, and


       State of New Jersey 08053.


  4.   On January 31, 2019 to August 26, 2019, Defendant, CFG HEALTH SYSTEMS, LLC, was


       responsible for the health care of Plaintiff, BRANDON JONES.


  5.   Defendant, CFG HEALTH SYSTEMS, LLC, operated under color of state law.


  6.   On January 31, 2019, Defendant, NAKIA BOWMAN, participated in the health careof


       Plaintiff, BRANDON JONES.


  7.   Defendant, NAKIA BOWMAN, acted under color of state law.


  8.   Plaintiff sues under the Civil Rights Act.


  9.   On January 31, 2019 until his sentencing in June 2019, Plaintiff, BRANDON JONES, was a


       pretrial detainee at the Burlington County Jail, located at 54 Grant Street, in the


       Township of Mount Holly, County of Burlington and State of New Jersey 08060.


  10. On January 31, 2019 at approximately 10 P.M., Plaintiff, BRANDON JONES, had an initial


       screening with a medical professional, who was Defendant, NAKIA BOWMAN, at the


       Burlington County Jail.


                                                    2
                                                   m   i   y    i i ai io   i



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 9 of 55 PageID: 9



  11. During the course of his January 31, 2019 initial medical screening, Plaintiff, BRANDON


     JONES, told Defendant, NAKIA BOWMAN, that he needed medical attention for awound


     with an infection on his foot.


  12. Defendant, NAKIA BOWMAN, asked Plaintiff on 1/31/19 to show her his foot.


  13. Plaintiff did show Defendant, NAKIA BOWMAN, his foot on January 31, 2019.


  14. At the time when Plaintiff showed Defendant, NAKIA BOWMAN, his foot on 1/31/19,


     Plaintiff had an easily visible, obvious wound with an infection on his foot.


  15. Defendant, NAKIA BOWMAN, looked at Plaintiff's foot on January 31, 2019.


  16. Following her 1/31/19 visual observation of Plaintiff, BRANDON JONES' foot, Defendant,


     NAKIA BOWMAN, was knowledgeable that Plaintiff, BRANDON JONES, had a wound


     with an infection on his foot.


  17. Following her 1/31/19 visual observation of Plaintiff, BRANDON JONES' foot, Defendant,


     NAKIA BOWMAN, said to Plaintiff why didn't you take care of your foot while you were


     on the street.


  18. Following her 1/31/19 visual observation of Plaintiff, BRANDON JONES' foot, Defendant,


     NAKIA BOWMAN, did, moreover, complain to Plaintiff that detainees such as himself


     wait until they come to jail to get medical care in an effort to fix everything that is wrong


     with them.


  19. Following her 1/31/19 visual observation of Plaintiff's foot, Defendant, NAKIA


     BOWMAN, said to Plaintiff thatthe wound with the infection on his foot would be okay.




                                               3
                                                    IVI   I   T   ui   -r I   I I Oil IO   I


Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 10 of 55 PageID: 10



   20. Defendant, NAKIA BOWMAN, told Plaintiff on 1/31/19 to put his shoe back on.


   21. After being told on 1/31/19 to put his shoe back on, Plaintiff asked Defendant, NAKIA


      BOWMAN, if she was going to treat the wound with the infection on his foot.


   22. Defendant, NAKIA BOWMAN, heard Plaintiff's question, are you going to treatthe


      wound with the infection on my foot.


   23. Defendant, NAKIA BOWMAN, in response to Plaintiff's 1/31/19 question, answered no.


   24. Defendant, NAKIA BOWMAN, omitted, on 1/31/19, to put a notation on Plaintiff's chart


      to alert the nurse practitioner that Plaintiff had a wound with an infection on his foot.


   25. The law recognizes that delay/denial of medical care for a serious medical need is atype


      of deliberate indifference to a serious medical need.


   26. The law further recognizes that deliberate indifference to a serious medical need of a


      pretrial detainee by members of a prison medical staff will trigger a right involving


      principles decided under N.J. Const. Article I Paragraph 12 which shall not be violated or


      interfered with by state actors.


   27. The conduct of Defendant, NAKIA BOWMAN, as aforesaid, violated Plaintiff's right under


      N.J. Const. Art. I Par. I under principles decided under N.J. Const. Art. I Paragraph 12.


   28. As a direct and proximate result of the conduct of Defendant, NAKIA BOWMAN, acting


      in her individual capacity, as aforesaid, Plaintiff's foot infection progressed to a greater


      severity by the time of Plaintiff's transfer to state prison on 8/26/19 than would have


      been the case if Plaintiff's foot had been treated or made a matter of record by


      Defendant, NAKIA BOWMAN, in the Burlington County Jail.


                                                4
                           VJvJ/   I V/   I           >vi   <   y   kJ i   *-r f   i   laiio   i



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 11 of 55 PageID: 11



    29. As a further direct and proximate result of the conduct of Defendant, NAKIA BOWMAN,


        acting in her individual capacity, as aforesaid, Plaintiff's foot infection progressed to a


       greater severity by the time of the assumption of Plaintiff's healthcare by University


        Correctional Healthcare, the healthcare provider for the state prison system, on 8/26/19


       than would have been the case if Plaintiff's foot had been treated or made a matter of


        record by Defendant, NAKIA BOWMAN, in the Burlington County Jail.


    30. As a further direct and proximate result of the conduct of Defendant, NAKIA BOWMAN,


       as aforesaid, Plaintiff's foot infection progressed to osteomyelitis during his time under


       the medical care of University Correctional Healthcare, which required and continuesto


       require painful treatment in order to attempt to effectuate a cure, which would not


       have been the case if Plaintiff's foot had been treated or made a matter of record by


       Defendant, NAKIA BOWMAN, in the Burlington County Jail.


   31. As a further direct and proximate result of the conduct of Defendant, NAKIA BOWMAN,


       as aforesaid, Plaintiff suffered trips to Trenton for treatment, more treatment, more


       physical pain, prospective amputation, more emotional distress and more mental


       anguish than would have been the case if Plaintiff's foot had been treated or made a


       matter of record by Defendant, NAKIA BOWMAN, in the Burlington County Jail.


   WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendant, NAKIA


BOWMAN, acting in her individual capacity, for compensatory damages, punitive damages,


reasonable attorney's fees, interest and costs of suit.




                                                  5
                                                    ivi   i   y   vji   I   I Cl I IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 12 of 55 PageID: 12



                                            COUNT II




   32. Plaintiff, BRANDON JONES, repeats the allegations of the First Count, and incorporates


      the same by reference as if fully set forth at length herein.


   33. Defendant, IMANI PERRY, sued in her individual capacity, is a nurse employed inside the


      Burlington County Jail by Defendant, CFG HEALTH SYSTEMS, LLC, with a principal office


      at 765 E. Route 70, in the Twp. of Evesham, Cty. of Burlington and State of New Jersey.


   34. On or shortly after February 1, 2019, Plaintiff did, at the suggestion of Defendant,


      CONSOLATA MULLI, put in a medical slip to request treatment for hisfoot.


   35. On 2/4/19, Defendant, IMANI PERRY, participated in the health care of Plaintiff.


   36. Defendant, IMANI PERRY, acted under color of state law.


   37. On February 4, 2019, at approximately 1:35 P.M., Plaintiff, BRANDON JONES, wascalled


      to the medical department of the Burlington County Jail to provide some additional


      general information.


   38. When called to the medical department on 2/4/19, Plaintiff responded.


   39. Upon his arrival at the medical department on 2/4/19 in response to the call, Plaintiff


      was seen in medical consultation by Defendant, IMANI PERRY.


   40. During the course of his medical consultation on 2/4/19, Plaintiff asked Defendant,


      IMANI PERRY, what about providing some medical attention for my foot.


   41. Defendant, IMANI PERRY, heard Plaintiff's question.


   42. Defendant, IMANI PERRY, responded to Plaintiff's 2/4/19 question by askingwhat's


      wrong with your foot.


                                                6
                         \J<JI   I O/ ZL.V7Z-   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 13 of 55 PageID: 13



   43. Plaintiff, BRANDON JONES, responded to Defendant, IMANI PERRY's 2/4/19 question by


      explaining he had a wound with an infection on his foot, that his foot was bleeding, that


      there was pus seeping from the toe, and that a stinky smell was coming from the area of


      the infection on his foot.


   44. Plaintiff, BRANDON JONES, further responded to Defendant, IMANI PERRY's 2/4/19


      question by explaining that by this time he was wrapping his foot with toilet paper in an


      attempt to slow down the seeping pus and cover up the stinky smell.


   45. Plaintiff suggested on 2/4/19 that Defendant, IMANI PERRY, look at his foot.


   46. Defendant, IMANI PERRY, heard Plaintiff's suggestion.


   47. Defendant, IMANI PERRY, agreed on 2/4/19 to look at Plaintiff's foot.


   48. Defendant, IMANI PERRY, did look at Plaintiff's foot on 2/4/19.


   49. In order for Defendant, IMANI PERRY, to look at his foot on 2/4/19, Plaintiff, BRANDON


      JONES, unwrapped the toilet paper from his foot.


   50. Defendant, IMANI PERRY, viewed Plaintiff's foot on 2/4/19 with the shoe, sock and toilet


      paper off leaving the foot fully exposed.


   51. At the time Defendant, IMANI PERRY, looked at Plaintiff's fully exposed foot on 2/4/19,


      Plaintiff had an easily visible, obvious wound with an infection on his foot, with


      bleeding, pus seeping from the toe and a stinky smell coming from the area of infection.


   52. Following her 2/4/19 visual observation of Plaintiff's foot, Defendant, IMANI PERRY, was


      knowledgeable that Plaintiff had a wound with an infection on his foot, with bleeding,


      pus seeping from the toe and a stinky smell coming from the area of the infection.


                                                    7
                          <J<JI   I V2/ £-JC_   I       IVI   1   y   I   I QI IO



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 14 of 55 PageID: 14



   53. Following Defendant, IMANI PERRY's 2/4/19 visual observation of Plaintiff's foot,


      Defendant, IMANI PERRY, told Plaintiff we can't help you with that.


   54. Defendant, IMANI PERRY, did not, on 2/4/19, offer any treatment for Plaintiff's foot.


   55. Defendant, IMANI PERRY, omitted, on 2/4/19, to put a notation on Plaintiff's chart to


      alert the nurse practitioner that Plaintiff had a wound with an infection on hisfoot.


   56. The conduct of Defendant, IMANI PERRY, as aforesaid, violated Plaintiff's right under


      N.J. Const. Art. I Par. I under principles decided under N.J. Const. Art. I Par. 12.


   57. As a direct and proximate result of the conduct of the Defendant, IMANI PERRY, acting


      in her individual capacity, as aforesaid, Plaintiff's foot infection progressed to a greater


      severity by the time of Plaintiff's transfer to state prison on 8/26/19 than would have


      been the case if Plaintiff's foot had been treated or made a matter of record by


      Defendant, IMANI PERRY, in the Burlington County Jail.


   58. As a further direct and proximate result of the conduct of the Defendant, IMANI PERRY,


      as aforesaid, Plaintiff's foot infection progressed to a greater severity by the time ofthe


      assumption of Plaintiff's healthcare by University Correctional Healthcare on 8/26/19


      than would have been the case if Plaintiff's foot had been treated or made a matter of


      record by Defendant, IMANI PERRY, in the Burlington County Jail.


   59. As a further direct and proximate result of the conduct ofthe Defendant, IMANI PERRY,


      as aforesaid, Plaintiff's foot infection progressed to osteomyelitis during his time under


      the medical care of University Correctional Healthcare, which required and continues


      to



                                                    8
                                                     IVI   i   y   c,   vi   I   I Oil IO   I


Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 15 of 55 PageID: 15




        require painful treatment in order to attempt to effectuate a cure, which would not


        have been the case if Plaintiff's foot had been treated or made a matter of record by


        Defendant, IMANI PERRY, in the Burlington County Jail.


    60. As a further direct and proximate result of the conduct of the Defendant, IMANI PERRY,


        as aforesaid, Plaintiff suffered trips to Trenton for treatment, more treatment, more


        physical pain, prospective amputation, more emotional distress and more mental


        anguish than would have been the case if Plaintiff's foot had been treated or made a


        matter of record by Defendant, IMANI PERRY, in the Burlington County Jail.


   WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendant, IMANI


PERRY, for compensatory damages, punitive damages, reasonable attorney's fees, interest and


costs of suit.


                                             COUNT III




    61. Plaintiff, BRANDON JONES, repeats the allegations of the First-Second Counts, and


        incorporates the same by reference as if fully set forth at length herein.


    62. Defendant, CONSOLATA MULLI, sued in her individual and official capacities, is a nurse


        practitioner employed inside the Burlington County Jail by Defendant, CFG HEALTH


        SYSTEMS LLC, with a principal office at 765 East Route 70, in the Township of Evesham,


        County of Burlington, and State of New Jersey 08053.


    63. On January 31, 2019 to August 26, 2019, Defendant, CONSOLATA MULLI, was


        responsible for the health care of Plaintiff, BRANDON JONES.


                                                 9
                                                   i   y   i v   mi   1(0110   I




Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 16 of 55 PageID: 16



   64. Defendant, CONSOLATA MULLI, acted under color of state law.


   65. On February 1, 2019 at approximately 9:30 A.M., Plaintiff, BRANDON JONES, had an


      initial medical screening with a nurse practitioner, Defendant, CONSOLATA MULLI, at


      the Burlington County Jail.


   66. During the course of his 2/1/19 initial medical screening, Plaintiff, BRANDON JONES, told


      Defendant, CONSOLATA MULLI, that he needed medical attention for a wound with an


      infection on his foot.


   67. Plaintiff, BRANDON JONES, told Defendant, CONSOLATA MULLI, on 2/1/19 that hisfoot


      was bleeding, that there was pus seeping from the toe, and that a stinky smell was


      coming from the area of the infection on his foot.


   68. Plaintiff asked Defendant, CONSOLATA MULLI, on 2/1/19 to look at his foot.


   69. Defendant, CONSOLATA MULLI, heard Plaintiff's 2/1/19 request to look at his foot.


   70. Defendant, CONSOLATA MULLI, agreed on 2/1/19 to look at Plaintiff's foot.


   71. Defendant, CONSOLATA MULLI, did look at Plaintiff's foot on 2/1/19.


   72. At the time Defendant, CONSOLATA MULLI, looked at Plaintiff's foot on 2/1/19, Plaintiff


      had an easily visible, obvious wound with an infection on his foot, with bleeding, pus


      seeping from the toe, and a stinky smell coming from the area of the infection.


   73. Following her 2/1/19 visual observation of Plaintiff's foot, Def., CONSOLATA MULLI, was


      knowledgeable that Plaintiff had a wound with an infection on his foot, with bleeding,


      pus seeping from the toe, and a stinky smell coming from the area of theinfection.




                                              10
                          \J\JI   I V?/   I      ivi   i   y   i   i   I   I O! IO   I


Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 17 of 55 PageID: 17



   74. Following Defendant, CONSOLATA MULLI's 2/1/19 visual observation of Plaintiff's foot,


       Plaintiff asked Defendant, CONSOLATA MULLI, if she was going to treat his foot.


   75. Defendant, CONSOLATA MULLI, told Plaintiff on 2/1/19 that his foot looked okay.


   76. Defendant, CONSOLATA MULLI, told Plaintiff on 2/1/19 that there was nothingshe


       could do for his foot.


   77. Defendant, CONSOLATA MULLI, did not, on 2/1/19, treat Plaintiff's foot.


   78. Defendant, CONSOLATA MULLI, did not, on 2/1/19, put a notation on Plaintiff's chart to


       alert the medical department that Plaintiff had a wound with an infection on hisfoot.


   79. Defendant, CONSOLATA MULLI, told Plaintiff on 2/1/19 to put in a medical slipto


       request treatment for his foot.


   80. On or shortly after 2/1/19, Plf. did put in a medical slip to request treatment for hisfoot.


   81. From his sentencing in June, 2019 until his transfer to state prison on August 26, 2019,


       Plaintiff, BRANDON JONES, was a prisoner in the Burlington County Jail, 54 Grant Street,


      in the Township of Mount Holly, County of Burlington, and State of New Jersey 08060.


   82. Subsequent to putting in a medical slip to request treatment for his foot, on or shortly


      after 2/1/19, during the time of his stay in the Burlington County Jail to 8/26/19, Plaintiff


      got no response from the medical department, related to said medical slip, calling him


      to come into the medical department to get seen for his complaints regarding his foot.


   83. Subsequently, during the time of his stay in the Burlington County Jail to 8/26/19,


      Plaintiff was not provided with a cleansing of his foot, any clean bandages, any


      antibiotic, nor any other medical attention to his foot by Defendant, CONSOLATA MULLI.


                                                11
                                                  tvi   i   y



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 18 of 55 PageID: 18



   84. The conduct of Defendant, CONSOLATA MULLI, acting in her individual capacity, as


      aforesaid, violated Plaintiff's right under N.J. Const. Art. I Par. I while he was a pretrial


      detainee and N.J. Const. Art. I Par. 12 while he was a prisonerunder principles decided


      under N.J. Const. Art. I Par. 12.


   85. As a direct and proximate result of the conduct of the Defendant, CONSOLATA MULLI,


      acting in her individual capacity, as aforesaid, Plaintiff's foot infection progressed to a


      greater severity by the time of Plaintiff's transfer to state prison on 8/26/19 than would


      have been the case if Plaintiff's foot had been treated or made a matter of record by


      Defendant, CONSOLATA MULLI, in the Burlington County Jail.


   86. As a further direct and proximate result of the conduct of the Defendant, CONSOLATA


      MULLI, as aforesaid, Plaintiff's foot infection progressed to a greater severity by thetime


      of the assumption of Plaintiff's healthcare by University Correctional Healthcare on


      8/26/19 than would have been the case if Plaintiff's foot had been treated or made a


      matter of record by Defendant, CONSOLATA MULLI, in the Burlington County Jail.


   87. As a further direct and proximate result of the conduct of the Defendant, CONSOLATA


      MULLI, as aforesaid, Plaintiff's foot infection progressed to osteomyelitis during histime


      under the medical care of University Correctional Healthcare, which required and


      continues to require painful treatment in order to attempt to effectuate a cure, which


      would not have been the case if Plaintiff's foot had been treated or made a matter of


      record by Defendant, CONSOLATA MULLI, in the Burlington County Jail.




                                                12
                              V\J/   I yj! £-<J£-   I       IVI   I   y   I'-?   <71   Tf   I   IQIIO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 19 of 55 PageID: 19



    88. As a further direct and proximate result of the conduct of the Defendant, CONSOLATA


        MULLI, as aforesaid, Plaintiff suffered trips to Trenton for treatment, more treatment,


        more physical pain, prospective amputation, more emotional distress and more mental


        anguish than would have been the case if Plaintiff's foot had been treated or made a


        matter of record by Defendant, CONSOLATA MULLI, in the Burlington Cty. Jail.


   WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendant,


CONSOLATA MULLI, for compensatory damages, punitive damages, reasonable attorney's fees,


interest and costs of suit.


                                                        COUNT IV




   89. Plaintiff, BRANDON JONES, repeats the allegations of the First-Third Counts, and


       incorporates the same by reference as if fully set forth at length herein.


   90. Defendant, CONSOLATA MULLI, was a person with final policy-making authority on


       whether Plaintiff would or would not get treatment for the wound and infection on his


       foot, so that her decision represented final policy.


   91. The law recognizes that a person, acting in her official capacity, may violate the Civil


       Rights Act if by her action, although the need to take some other action Is obvious, the


       inadequacy of existing practice is so likely to result in the violation of constitutional


       rights, that the policymaker can reasonably be said to have been deliberately indifferent


       to the Plaintiff's serious medical need.


   92. The inaction of Defendant, CONSOLATA MULLI, acting in her official capacity, as


       aforesaid, between 2/1/19 and 8/26/19, instead of taking action to see to itthat


                                                          13
                         V'j/   I <J!   I                         i i ai io
                                                    i   y

Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 20 of 55 PageID: 20



       Plaintiff's serious medical needs were met, was such an inadequate practice so as to be


      deliberate indifference to a serious medical need, and in violation of Plaintiff's right


      under NJ. Const. Art. I Par. I while he was a pretrial detainee and N.J. Const. Art. I Par.


      12 while he was a prisoner under principles decided under N.J. Const. Art. I Par. 12.


   93. Defendant, CFG HEALTH SYSTEMS, LLC, may be liable in accordance with Monell under


      the Civil Rights Act for the establishment of a policy by Defendant, CONSOLATAMULLI,


      of inaction between 2/1/19 and 8/26/19, instead of taking action to see to it that


      Plaintiff's serious medical needs were met, which, when implemented by Defendant,


      CFG HEALTH SYSTEMS, LLC's medical staff, caused a deprivation of Plaintiff's right.


   94. By being subject to inaction instead of action to meet his serious medical needs, as


      aforesaid, between 2/1/19 and 8/26/19, by reason of the implementation of a policy


      established by Defendant, CFG HEALTH SYSTEMS, LLC to deny Plaintiff medical care for


      the wound and infection on his foot, by employees of Defendant, CFG HEALTH SYSTEMS,


      LLC, in accordance with Monell, Plaintiff was deprived of a right under N.J. Const. Art. I


      Par. I while he was a pretrial detainee and N.J. Const. Art. I Par. 12 while he was a


      prisoner under principles decided under N.J. Const. Art. 1 Par. 12.


   95. As a direct and proximate result of the conduct of the Defs., CONSOLATA MULLI, acting


      in her official capacity, and CFG HEALTH SYSTEMS, LLC, in the Monell sense, as aforesaid,


      Plaintiff's foot infection progressed to a greater severity by the time of his transfer to


      state prison on 8/26/19 than would have been the case if his foot had been treated by


      Defs., CONSOLATA MULLI and CFG HEALTH SYSTEMS, LLC, in the Burlington Cty. Jail.


                                               14
                                                    I   y   i   \j\   i   i ai io   i



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 21 of 55 PageID: 21



   96. As a further direct and proximate result of the conduct of the Defendants, CONSOLATA


      MULLI, acting in her official capacity, and CFG HEALTH SYSTEMS, LLC, in the Monell


      sense, as aforesaid, Plaintiff's foot infection progressed to a greater severity by thetime


      of the assumption of Plaintiff's healthcare by University Correctional Healthcare on


      8/26/19 than would have been the case if his foot had been treated by Defendants,


      CONSOLATA MULLI and CFG HEALTH SYSTEMS, LLC, in the Burlington County Jail.


   97. As a further direct and proximate result of the conduct of the Defendants, CONSOLATA


      MULLI, acting in her official capacity, and CFG HEALTH SYSTEMS, LLC, in the Monell


      sense, as aforesaid, Plaintiff's foot infection progressed to osteomyelitis during his time


      under the medical care of University Correctional Healthcare, which required and


      continues to require painful treatment in order to attempt to effectuate a cure, which


      would not have been the case if Plaintiff's foot had been treated by Defendants,


      CONSOLATA MULLI and CFG HEALTH SYSTEMS, LLC, in the Burlington County Jail.


   98. As a further direct and proximate result of the conduct of the Defendants, CONSOLATA


      MULLI, acting in her official capacity, and CFG HEALTH SYSTEMS, LLC, in the Monell


      sense, as aforesaid, Plaintiff suffered trips to T renton for treatment, more treatment,


      more physical pain, prospective amputation, more emotional distress and more mental


      anguish than would have been the case if Plaintiff's foot had been treated by Defs.,


      CONSOLATA MULLI and CFG HEALTH SYSTEMS, LLC, in the Burlington Cty.Jail.




                                               15
                                                   iv i   i   y   iu   ui   “r/   i   i ai io



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 22 of 55 PageID: 22



   WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants,


CONSOLATA MULLI and CFG HEALTH SYSTEMS, LLC for compensatory damages, punitive


damages, reasonable attorney's fees, interest and costs of suit.


                                              COUNTV


   99. Plaintiff, BRANDON JONES, repeats the allegations of the First-Fourth Counts, and


       incorporates the same by reference as if fully set forth at length herein.


   100.        Defendants, JOHN/JANE DOES 1-20, are fictitious individuals, whose correct


       identity is presently unknown, who either participated or were policymakers involved in


       the healthcare of Plaintiff while he was at the Burlington County Jail in 2019 and


       violated or interfered with a Plaintiff's right, causing Plaintiff harm.


   101.        The conduct of Defendants, JOHN/JANE DOES 1-20 caused Plaintiff to be


       deprived of a state constitutional right or interfered with such a right.


   102.        As a direct and proximate result of the conduct of the Defendants, JOHN/JANE


       DOES 1-20, Plaintiff suffered harm.


   WHEREFORE, Plf. demands judgment against Defs. JOHN/JANE DOES 1-20, for compensatory


damages, punitive damages, reasonable attorney's fees, interest and costs of suit.


                                               COUNT VI


   103.      Plaintiff, BRANDON JONES, repeats the allegations of the First-Fifth Counts, and


       incorporates the same by reference as if fully set forth at length herein.


   104.      On and prior to September 18, 2020, Plaintiff, BRANDON JONES, was a resident of


       the ECU at South Woods State Prison.




                                                 16
                           \J\JI   I V>/ £-\JL   I    IVI   l   y



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 23 of 55 PageID: 23



   105.        Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, is a corporate entity, which


          operates the medical departments of the New Jersey state prisons, under contract with


          NJDOC, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer, and State of New Jersey 08625.


   106.        Defendant, DR. FNU UNIGBE, sued in his/her individual capacity, is a medical


      provider employed inside SWSP by Defendant, UNIVERSITY CORRECTIONAL HEALTH


      CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   107.        Defendant, DR. FNU FAN, sued in his/her individual capacity, is a medical provider


      employed inside South Woods State Prison by Defendant, UNIVERSITY CORRECTIONAL


      HEALTH CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   108.        Defendants, JOHN/JANE DOES 21-24, sued in their individual capacities, are


      fictitious medical providers and/or supervisors, whose actual identity is unknown,


      employed inside South Woods State Prison by Defendant, UNIVERSITY CORRECTIONAL


      HEALTH CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   109.        On September 18, 2020 and thereafter, Defendant, UNIVERSITY CORRECTIONAL


      HEALTH CARE, was responsible for the health care of Plaintiff, BRANDON JONES.


   110.        Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, operated under color of


      state law.




                                                     17
                                                   IV I   I   y   I   1   \J I   “T I   I   I C4I IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 24 of 55 PageID: 24



   111.        On September 18, 2020 and thereafter, Defendant, DR. FNU UNIGBE, participated


          in the health care of Plaintiff, BRANDON JONES.


   112.        Defendant, DR. FNU UNIGBE, operated under color of state law.


   113.        On December 2, 2020 and thereafter, Defendant, DR. FNU FAN, participated in the


          health care of Plaintiff, BRANDON JONES.


   114.        Defendant, DR. FNU FAN, operated under color of state law.


   115.        On and prior to September 18, 2020, Plaintiff, BRANDON JONES, was receiving


      extended care for osteomyelitis in his left foot.


   116.        Plaintiff, BRANDON JONES, was receiving extended care for a PICC line infection.


   117.        Plaintiff, BRANDON JONES, was under the care of Dr. Wisler, a podiatrist/wound


      care specialist in Hamilton, New Jersey, for his osteomyelitis.


   118.        Plaintiff, BRANDON JONES, had two surgeries done to his left foot at Saint Francis


      Medical Center by Dr. Wisler between 6/19/20 and 7/27/20.


   119.        Plaintiff, BRANDON JONES, was being or had been administered antibiotics for his


      osteomyelitis and/or PICC line infection while confined at South Woods State Prison.


   120.        Dr. Wisler had ordered administration of medication post-surgery to Plaintiff while


      confined at South Woods State Prison.


   121.        Dr. Wisler had ordered a new MRI of Plaintiff's left foot to be done following the


      conclusion of Plaintiff's six week course of antibiotics, which concluded on or about


      September 15, 2020.


   122.        Plaintiff, BRANDON JONES, questioned Defendant, DR. FNU UNIGBE, about the


      effect the antibiotics he had been receiving would have on his kidneys.


                                                 18
                           \J\JI   I M/   I           IV8



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 25 of 55 PageID: 25



   123.        Further, Plaintiff, BRANDON JONES, told Defendant, DR. FNU UNIGBE, or


          Defendants, JOHN/JANE DOES 21-24, that Dr. Wisler had ordered that he receive a new


          MRI to his left foot upon the completion of his most recent six week course of


          antibiotics, which had ended on or about September 15, 2020.


   124.        Rather than tell Plaintiff the effect the antibiotics he had been receiving would


          have on his kidneys, Defendant, DR. FNU UNIGBE, or Defendants, JOHN/JANE DOES 21-


      24, ordered Plaintiff transferred out of ECU to general population.


   125.        Rather than arrange for Plaintiff to receive a new MRI to his left foot as ordered by


          Dr. Wisler, Defendant, DR. FNU UNIGBE, or Defendants, JOHN/JANE DOES 21-24,


      ordered Plaintiff transferred out of ECU to general population.


   126.        The transfer out of ECU on September 18, 2020 was to Plaintiff's detriment.


   127.        Plaintiff could not receive the same level of care in general population which he


      received in ECU.


   128.        Moreover, Plaintiff was denied a new MRI of his left foot as ordered by Dr. Wisler


      by Defendant, DR. FNU UNIGBE, or Defendants, JOHN/JANE DOES 21-24.


   129.        Moreover, Plaintiff was denied all post-surgery medication as ordered by Dr.


      Wisler subsequent to his transfer to general population on September 18, 2020, by


      Defendant, DR. FNU UNIGBE, or Defendants, JOHN/JANE DOES 21-24.


   130.        Moreover, Plaintiff was denied a post-surgical return visit to Dr. Wisler as ordered


      by Dr. Wisler, by Defendant, DR. FNU UNIGBE, or Defendants, JOHN/JANE DOES 21-24.


   131.        Defendants, DR. FNU UNIGBE, DR. FNU FAN, or Defendants, JOHN/JANE DOES 21-


      24, denied/delayed sending Plaintiff for a new MRI of his left foot as ordered by Dr.


      Wisler through December 15, 2020, when Plaintiff was transferred out of SWSP.


                                                 19
                                                                 i   I CT I IO   I
                                                       1    y

Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 26 of 55 PageID: 26



   132.     Defendants, DR. FNU UNIGBE, DR. FNU FAN, or Defendants, JOHN/JANE DOES 21-


      24, denied/delayed administering post-surgery medication as ordered by Dr. Wisler to


      Plaintiff through December 15, 2020, when Plaintiff was transferred out of SWSP.


   133.     Defendants, DR. FNU UNIGBE, DR. FNU FAN, or Defendants, JOHN/JANE DOES 21-


      24, denied/delayed sending Plaintiff for a post-surgical return visit to Dr. Wisler as


      ordered by Dr. Wisler through 12/15/20, when Plaintiff was transferred out of SWSP.


   134.     In between the dates 9/15/20-12/15/20, Plaintiff's medical needs were serious.


   135.     Defendants, DR. FNU UNIGBE, DR. FNU FAN, or Defendants, JOHN/JANE DOES 21-


      24, were deliberately indifferent to Plaintiff's serious medical needs.


   136.     The law recognizes that deliberate indifference to a serious medical need of a


      convicted prisoner by members of a prison medical staff will trigger a right under N.J.


      Const. Art. I Par. 12 which shall not be violated or interfered with by state actors.


   137.     The conduct of Defendants, DR. FNU UNIGBE, DR. FNU FAN, and/or JOHN/JANE


      DOES 21-24, sued in their individual capacities, as aforesaid, violated or interfered with


      Plaintiff's right under N.J. Const. Art. I Par. 12.


   138.     As a direct and proximate result of the conduct of Defendants, DR. FNU UNIGBE,


      DR. FNU FAN, and/or JOHN/JANE DOES 21-24, acting in their individual capacities, as


      aforesaid, Plaintiff's underlying osteomyelitis progressed to a greater severity than


      would have been the case if Plaintiff's osteomyelitis had been attended to by the


      members of the prison medical staff in between 9/15/20 and 12/15/20.


   139.     As a further direct and proximate result of the conduct of Defendants, DR. FNU


      UNIGBE, DR. FNU FAN, and/or JOHN/JANE DOES 21-24, acting in their individual


                                                  20
                                                ivi   I   y



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 27 of 55 PageID: 27




      capacities, Plaintiff suffered more physical pain, more emotional distress and more


      mental anguish than would have been the case if his osteomyelitis had been attended to


      by the members of the prison medical staff in between 9/15/20 and 12/15/20.


          WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants, DR.


      FNU UNIGBE, DR. FNU FAN, and/or JOHN/JANE DOES 21-24, acting in their individual


      capacities, for compensatory damages, punitive damages, reasonable attorney's fees,


      interest and costs of suit.


                                              COUNT VII


   140.     Plaintiff, BRANDON JONES, repeats the allegations of the First-Sixth Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   141.     Defendant, JOHN/JANE DOE 25, sued in his/her official capacity, is a fictitious


      medical provider and/or supervisor, whose actual identity is unknown, employed by


      Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, with a principal office at Bates


      Building 2nd Floor, Whittlesey Road and Stuyvesant Avenue, Trenton, County of Mercer


      and State of New Jersey 08625.


   142.     Defendants, DR. FNU UNIGBE and/or JOHN/JANE DOE 25, sued in their official


      capacities, were persons with final policy-making authority on whether Plaintiff would or


      would not (1) remain in ECU; (2) receive a new MRI of his left foot as ordered by Dr.


      Wisler; (3) receive post-surgery medication as ordered by Dr. Wisler; and (4) receive a


      post-surgery return visit to Dr. Wisler as ordered by Dr. Wisler.




                                               21
                                                  ivt   i   y      I   iqiio   lu.



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 28 of 55 PageID: 28



   143.     The actions and/or inaction of Defendants, DR. FNU UNIGBE and/or JOHN/JANE


      DOE 25, acting in their official capacities, as aforesaid, instead of taking action to see to


      it that Plaintiff's serious medical needs were met, was such an inadequate practice so as


      to be deliberate indifference to a serious medical need, and in violation of Plaintiff's


      right under N.J. Const. Art. I Par. 12.


   144.     Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, may be liable in accordance


      with Monell under the Civil Rights Act for the establishment of a policy by Defendants,


      DR. FNU UNIGBE, and/or JOHN/JANE DOE 25, of certain action and inaction, instead of


      taking action to see to it that Plaintiff's serious medical needs were met, which, when


      implemented by Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE's medical staff,


      caused a deprivation of Plaintiff's right under N.J. Const. Art. I Par. 12.


   145.     As a direct and proximate result of the conduct of Defendants, DR. FNU UNIGBE,


      and/or JOHN/JANE DOE 25, acting in their official capacities, and/or UNIVERSITY


      CORRECTIONAL HEALTH CARE, as aforesaid, Plaintiff's underlying osteomyelitis


      progressed to a greater severity than would have been the case if Plaintiff's


      osteomyelitis had not been the subject of a policy which was implemented by the prison


      medical staff.


   146.     As a further direct and proximate result of the conduct of Defendants, DR. FNU


      UNIGBE, and/or JOHN/JANE DOE 25, acting in their official capacities, and/or


      UNIVERSITY CORRECTIONAL HEALTH CARE, as aforesaid, Plaintiff suffered more physical


      pain, more emotional distress and more mental anguish than would have been the case


      if Plaintiff's osteomyelitis had not been the subject of a policy which was implemented


      by the prison medical staff.


                                                 22
                           \J-JI   I   I                          I   I CAI IO
                                                  'VI   I   y


Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 29 of 55 PageID: 29



             WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants, DR.


          FNU UNIGBE, and/or JOHN/JANE DOE 25, acting in their official capacities, and/or


          Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, for compensatory damages,


      punitive damages, reasonable attorney's fees, interest and costs of suit.


                                                COUNT VIII


   147.        Plaintiff, BRANDON JONES, repeats the allegations of the First-Seventh Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   148.        Defendant, DR. FNU KELITTA, sued in his/her individual capacity, is a medical


      provider employed inside NJSP by Defendant, UNIVERSITY CORRECTIONAL HEALTH


      CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   149.        Defendant, DR. FNU HAGGAG, sued in his/her individual capacity, is a medical


      provider employed inside NJSP by Defendant, UNIVERSITY CORRECTIONAL HEALTH


      CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   150.        Defendants, JOHN/JANE DOES 26-30, sued in their individual capacities, are


      fictitious medical providers and/or supervisors, whose actual identity is unknown,


      employed inside the infirmary of NJSP by Defendant, UNIVERSITY CORRECTIONAL


      HEALTH CARE, with a principal office at Bates Building 2nd Floor, Whittlesey Road and


      Stuyvesant Avenue, Trenton, County of Mercer and State of New Jersey 08625.


   151.        Defendants, JOHN/JANE DOES 31-34, sued in their individual capacities, are


      fictitious medical providers and/or supervisors, whose actual identity is unknown,


                                                 23
                                                       I   VJ   Ul



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 30 of 55 PageID: 30



          employed inside NJSP by Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, with a


          principal office at Bates Building 2nd Floor, Whittlesey Road and Stuyvesant Avenue,


      Trenton, County of Mercer and State of New Jersey 08625.


   152.        On 12/15/20 and thereafter, Defendant, DR. FNU KELITTA, participated in the


          health care of Plaintiff, BRANDON JONES.


   153.        Defendant, DR. FNU KELITTA, operated under color of state law.


   154.        On 12/21/20 and thereafter, Defendant, DR. FNU HAGGAG, participated in the


          health care of Plaintiff, BRANDON JONES.


   155.        Defendant, DR. FNU HAGGAG, operated under color of state law.


   156.        On and prior to December 1, 2020, Plaintiff, BRANDON JONES, developed a


      urological condition.


   157.        On December 1, 2020, Plaintiff, BRANDON JONES, was transported to Saint Francis


      Medical Center to be seen by a urologist.


   158.        On December 2, 2020, at Saint Francis Medical Center, Plaintiff, BRANDON JONES,


      had a catheter inserted in his abdomen for his urine to flow through and into an


      attached bag, by said urologist.


   159.        The urologist's directive was that the catheter was to remain in place for 30 days.


   160.        The insertion of the catheter left a wound in Plaintiff's abdomen post-surgery.


   161.        The urologist supplied a dressing to cover the wound.


   162.        The urologist's directive was that the dressing was to be changed every day.


   163.        Prior to December 15, 2020, it became apparent to Plaintiff that the insertion of


      the catheter on December 2, 2020 had been unsuccessful because the catheter was


      leaking urine on him.


                                                  24
                                                 IVI   i   y      I   I Ci I 10   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 31 of 55 PageID: 31



   164.        Plaintiff, BRANDON JONES, made Defendants, DR. FNU FAN and/or Defendants,


      JOHN/JANE DOES 21-24, aware that the insertion of the catheter on December 2, 2020


          had been unsuccessful.


   165.        Defendants, DR. FNU FAN, and/or Defendants, JOHN/JANE DOES 21-24, became


      aware that the insertion of the catheter on December 2, 2020 had been unsuccessful.


   166.        On or about December 11, 2020, Defendants, DR. FNU FAN and/or Defendants,


      JOHN/JANE DOES 21-24, responded by informing Plaintiff that he would be scheduled


      for a return visit to the urologist at Saint Francis Hospital for the purpose of


      removing/changing the catheter and that this visit was expected to occur on or about


          December 26, 2020.


   167.        In between December 11, 2020 and December 15, 2020, Plaintiff developed a


      condition where he would be weak and dizzy, his legs would give out, his head would


      shake and his vision would be blurry.


   168.        Further, in between December 11, 2020 and December 15, 2020, Plaintiff fell


      three times and hit his head.


   169.        Plaintiff made Defendants, DR. FNU FAN and/or Defendants, JOHN/JANE DOES 21-


      24, aware of the development of the new condition of weakness, dizziness, legs giving


      out, head shaking and blurry vision, and that he had fallen three times and hit his head.


   170.        Defendants, DR. FNU FAN, and/or Defendants, JOHN/JANE DOES 21-24, became


      aware of the development of the new condition of weakness, dizziness, legs giving out,


      head shaking and blurry vision, and that Plaintiff had fallen three times and hit his head.


   171.        On December 15, 2020, Plaintiff was transferred from SWSP to NJSP.


                                               25
                                                                   I   I CM IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 32 of 55 PageID: 32



   172.      Once at NJSP, Plaintiff was assigned to administrative segregation (ADSEG).


   173.      Once at NJSP, Plaintiff was seen by an intake nurse.


   174.      Plaintiff informed the intake nurse his legs would give out on him, he was weak, he


      was dizzy, his head would shake and his vision would be blurry, and that he was subject


      to falls.


   175.      Plaintiff was transferred to the infirmary at NJSP.


   176.      Notwithstanding Plaintiff was now housed in the infirmary at NJSP, Defendants,


      DR. FNU KELITTA, and/or Defs., JOHN/JANE DOES 26-30, did not act to examine Plaintiff


      and attempt to diagnose what was wrong with him in between 12/15/20 and 12/21/20.


   177.      On December 20, 2020, Plaintiff was given a wheelchair in a cell in the infirmary.


   178.      On December 21, 2020, Defendant, DR. FNU KELITTA, spoke to Plaintiff in person


      in the infirmary.


   179.      Defendant, DR. FNU KELITTA, took Plaintiff's wheelchair away.


   180.      Further, Defendant, DR. FNU KELITTA, told Plaintiff he was OK and could walk.


   181.      Further, Defendant, DR. FNU KELITTA, discharged Plaintiff from the infirmary.


   182.      Upon discharge from the infirmary at NJSP on 12/21/20, Plaintiff was transferred


      back to ADSEG at NJSP.


   183.      Subsequent to his discharge back to ADSEG at NJSP on 12/21/20, Plaintiff was


      subject to denial/delay of:


                  •   Any post-surgery follow-up care for the wound on his abdomen by


                      Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, from


                      12/21/20 to 12/29/20, 1/6/21 to 2/24/21


                                               26
                                                    y

Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 33 of 55 PageID: 33



                •   Getting the dressing changed on the wound on his abdomen by


                    Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, from


                    12/21/20 to 2/24/21


                •   Getting an examination and an attempt at a diagnosis to find out what


                    was wrong with him with reference to his complaints of legs giving out,


                    weakness, dizziness, shaking of the head, blurry vision and being subject


                    to falls by Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34,


                    from 12/21/20 to 12/29/20


                •   An order for a post-surgery referral to the urologist at Saint Francis


                    Medical Center for the purpose of removal/change of the catheter


                    attached to his abdomen after 30 days from its insertion (as per the


                    urologist), and/or stitches, by Defendants, DR. FNU HAGGAG and/or


                    JOHN/JANE DOES 31-34, from 1/2/21 to 1/27/21, 2/17/21 to 2/24/21


                •   An order for a post-surgery referral to Dr. Wisler at Saint Francis Medical


                    Center for the purpose of assessment post two surgeries done between


                    6/19/20 and 7/27/20, by Defendants, DR. FNU HAGGAG and/or


                    JOHN/JANE DOES 31-34, from 1/11/21 to present


                •   Any post-surgery follow-up care for the osteomyelitis on his left foot by


                    Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, from


                    1/11/21 to present (the present for purposes of this suit is 3/3/21)


   184.    Subsequent to his discharge back to ADSEG at NJSP on 12/21/20, Plaintiff became


      aware of a bad odor and pus coming from his surgical wound on his abdomen.


                                              27
                            I      I            IVI   I   J      I   I Gil IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 34 of 55 PageID: 34



   185.     On December 28, 2020, Plaintiff told a nurse that his wound which allowed the


      catheter to enter his body was infected and had a bad odor and pus.


   186.     On December 29, 2020, Plaintiff was seen by Defendant, DR. FNU HAGGAG.


   187.     Plaintiff informed Defendant, DR. FNU HAGGAG, that his wound on his abdomen


      had been leaking urine, that the wound was infected, and that the dressing on the


      wound had not been changed since his arrival at NJSP on December 15, 2020.


   188.     In response to Plaintiff's complaint that the wound on his abdomen was leaking


      urine as a mal result of the surgical insertion of a catheter, Defendant, DR. FNU


      HAGGAG, denied/delayed Plaintiff a return visit to his urologist at Saint Francis Hospital.


   189.     In response to Plaintiff's complaint that the dressing on the wound on his


      abdomen had not been changed since his arrival at NJSP on December 15, 2020,


      Defendant, DR. FNU HAGGAG, denied/delayed Plaintiff the issuance of a doctor's order


      providing that Plaintiff's dressing was to be changed at regular intervals.


   190.     In response to Plaintiff's complaint that the wound on his abdomen was infected,


      Defendant, DR. FNU HAGGAG, ordered that Plaintiff be put on a course of antibiotics.


   191.    The course of antibiotics which Defendant, DR. FNU HAGGAG, had ordered came


      to a conclusion on January 5, 2021.


   192.    On January 5, 2021, Plaintiff noticed that his left foot was infected again.


   193.    On January 11, 2021, Plaintiff dropped a medical slip to the medical department.


   194.    The medical slip of 1/11/21 referenced that: Plaintiff's left foot looked infected.


   195.    Further, the medical slip of 1/11/21 referenced that: Plaintiff had not gone to the


      bathroom in four days.


                                               28
                               \J\JI   I L7/   I       I V I   I   MJ   Ul   T I   I   I QI IO   IM.   L.MZ V   I UUUUUU



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 35 of 55 PageID: 35



   196.           On and subsequent to 1/11/21, Defendants, DR. FNU HAGGAG and/or JOHN/JANE


          DOES 31-34, were aware that Plaintiff's left foot looked infected.


   197.           Further, on and subsequent to 1/11/21, Defendants, DR. FNU HAGGAG and/or


      JOHN/JANE DOES 31-34, were aware that Plaintiff had not gone to the bathroom in four


          days.


   198.           Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, were not


          responsive to Plaintiff's 1/11/21 medical slip from 1/11/21 to present (the present for


          purposes of thissuit is 3/3/21).


   199.           On January 13, 2021, Plf. again dropped a medical slip to the medical department.


   200.           The medical slip of 1/13/21 referenced that: Plaintiff had constipation for a week.


   201.           On and subsequent to 1/13/21, Defendants, DR. FNU HAGGAG and/or JOHN/JANE


      DOES 31-34, were aware that Plaintiff had constipation for a week.


   202.           Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, were not


      responsive to Plaintiff's 1/13/21 medical slip.


   203.           On January 19, 2021, Plf. again dropped a medical slip to the medical department.


   204.           The medical slip of 1/19/21 referenced that: Plaintiff's left foot looked infected.


   205.           Further, the medical slip of 1/19/21 referenced that: Plaintiff's wound in his


      abdomen looked infected.


   206.           Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, were not


      responsive to Plaintiff's 1/19/21 medical slip from 1/19/21 to 1/27/21 (the abdomen)


      and to present (the left foot) (the present for purposes of this suit is 3/3/21).


   207.           On January 20, 2021, Plf. dropped a medical slip to the medical department.


   208.           The medical slip of 1/20/21 referenced that: Plaintiff had constipation.


                                                      29
                            k.'o/   i   i           i VI   i   y     I   { CM IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 36 of 55 PageID: 36



   209.         Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34, were not


          responsive to Plaintiff's 1/20/21 medical slip.


   210.         On January 27, 2021, Plaintiff was transported to Saint Francis Medical Center and


          seen by the urologist.


   211.         Plaintiff was put on another course of antibiotics by the urologist.


   212.         Plaintiff was transported from Saint Francis Medical Center back to NJSP.


   213.        Upon arrival at NJSP, Plaintiff still had a catheter which had been inserted in his


      abdomen by the urologist.


   214.        On 1/28/21, Plaintiff was examined by a nurse in the medical department of NJSP.


   215.        Plaintiff was informed by the nurse who examined him on 1/28/21 that she was


      aware his toe was infected and he might have a recurrence of osteomyelitis.


   216.        On February 4, 2021, Plaintiff put in a grievance about the denial/delay of


      treatment for his left foot.


   217.        Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOES 31-34 were not


      responsive to Plaintiff's 2/4/21 grievance from 2/4/21 to present (the present for


      purposes of this suit is 3/3/21).


   218.        On February 5, 2021, Plaintiff noticed a hole in a toe of his left foot.


   219.        Also on February 5, 2021, Plaintiff noticed the hole in a toe of his left foot was


      bleeding and pussing.


   220.        On February 16, 2021, Plaintiff went to the medical station in NJSP.


   221.        Plf. was examined by one of Defendants JOHN/JANE DOES 31-34.


   222.        Plf. showed the individual who examined him his foot, told her it looked infected.


                                                   30
                                                1 VI   I   y   ’-/I   T I   I   IQI IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 37 of 55 PageID: 37



   223.     The individual who examined Plaintiff's foot, one of Defendants JOHN/JANE DOES


      31-34, told Plaintiff to put his shoe back on and denied him any treatment.


   224.     On February 17, 2021, Plaintiff dropped a medical slip to the medical department.


   225.     The medical slip of 2/17/21 referenced that: his left foot looked infected.


   226.     Further, the medical slip of 2/17/21 referenced that: the wound in his abdomen


      looked infected.


   227.     On February 19, 2021, Plaintiff went to the medical station in NJSP.


   228.     Plf. was examined by one of Defendants JOHN/JANE DOES 31-34.


   229.     Plaintiff showed the individual who examined him his abdomen, told her it looked


      infected.


   230.     The individual who examined Plaintiff's abdomen, one of Defendants JOHN/JANE


      DOES 31-34, told Plaintiff the catheter site was not infected and it was OK, denying Plf.


      treatment but providing him with bandages to do his own dressing change.


   231.     Plf. told the individual who examined him about his left foot, told her it looked


      infected.


   232.     The individual who examined Plf., one of Defendants JOHN/JANE DOES 31-34, told


      Plf. he would be going back to Dr. Wisler, denying Plf. treatment in the interim.


   233.     On February 23, 2021, Plaintiff went to the medical station in NJSP.


   234.     Plf. was examined by a nurse.


   235.     Plaintiff showed the individual who examined him his abdomen, told her it looked


      infected.


   236.    The individual who examined Plaintiff's abdomen acknowledged the catheter site


      was infected.


                                               31
                         VO/   IU/4.U4.   I      I   IVI   i   y   Ozc.   ui   t /   t   i oi io



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 38 of 55 PageID: 38



   237.     On February 24, 2021, Plaintiff was transported to Saint Francis Medical Center


      and was seen by the urologist.


   238.     The urologist confirmed to Plaintiff that there was a catheter insert site infection.


   239.     The urologist told Plaintiff there should have been a dressing applied to the


      catheter insertion site and the area should have been cleaned every day.


   240.     Plaintiff was transported back from Saint Francis Medical Center to NJSP.


   241.     At present (the present for purposes of this suit is 3/3/21) Plaintiff has not been


      transported from NJSP to St. Francis Med. Ctr. for the purpose of a visit with Dr. Wisler.


   242.     In between the dates 12/15/20 and the present (the present for purposes of this


      suit is 3/3/21) Plaintiff's medical needs were and are serious.


   243.     Defendants, DR. FNU KELITTA, DR. FNU HAGGAG and/or JOHN/JANE DOES 26-34,


      were and are deliberately indifferent to Plaintiff's serious medical needs.


   244.     The conduct of Defendants, DR. FNU KELITTA, DR. FNU HAGGAG and/or


      JOHN/JANE DOES 26-34, sued in their individual capacities, as aforesaid, violated or


      interfered with Plaintiff's right under N.J. Const. Art. Par. 12.


   245.     As a direct and proximate result of the conduct of Defendants, DR. FNU KELITTA,


      DR. FNU HAGGAG, and/or JOHN/JANE DOES 26-34, acting in their individual capacities,


      as aforesaid, Plaintiff's weakness, dizziness, blurred vision, susceptibility to falls,


      underlying osteomyelitis and catheter insert wound infection progressed to a greater


      severity than would have been the case if Plaintiff's weakness, dizziness, blurred vision,


      susceptibility to falls, underlying osteomyelitis and catheter insert wound infection had


      been attended to by the members of the prison medical staff in between 12/15/20 and


      the present (the present for purposes of this suit is 3/3/21).


                                                 32
                                                     IVI   i   y   Ul   I   I QI IO   IU.




Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 39 of 55 PageID: 39



   246.        As a further direct and proximate result of the conduct of Defendants, DR. FNU


          KELITTA, DR. FNU HAGGAG, and/or JOHN/JANE DOES 26-34, acting in their individual


      capacities, as aforesaid, Plaintiff suffered more physical pain, more emotional distress


      and more mental anguish than would have been the case if his weakness, dizziness,


      blurred vision, susceptibility to falls, underlying osteomyelitis and catheter insert wound


      infection had been attended to by the members of the prison medical staff in between


      12/15/20 and the present (the present for purposes of this suit is 3/3/21).


             WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants, DR.


      FNU KELITTA, DR. FNU HAGGAG, and/or JOHN/JANE DOES 26-34, acting in their


      individual capacities, for compensatory damages, punitive damages, reasonable


      attorney's fees, interest and costs of suit.


                                                 COUNT IX


   247.        Plaintiff, BRANDON JONES, repeats the allegations of the First-Eighth Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   248.        Defendant, JOHN/JANE DOE 35, sued in his/her official capacity, is a fictitious


      medical provider and/or supervisor, whose actual identity is unknown, employed by


      Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, with a principal office at Bates


      Building 2nd Floor, Whittlesey Road and Stuyvesant Avenue, Trenton, County of Mercer


      and State of New Jersey 08625.


   249.        Defendants, DR. FNU HAGGAG and/or JOHN/JANE DOE 35, sued in their official


      capacities, were persons with final policy-making authority on whether Plaintiff would or


      would not (1) receive post-surgery follow-up care for the wound on his abdomen;


                                                 33
                                                       y           I   t C4I IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 40 of 55 PageID: 40



      (2) get the dressing changed on the wound on his abdomen; (3) get an order for a post


      surgery referral to the urologist at Saint Francis Medical Center for the purpose of


      removal/change of the catheter attached to his abdomen after 30 days from its


      insertion (as per the urologist) and/or stitches; (4) get an order for a post-surgery


      referral to Dr. Wisler at Saint Francis Medical Center for the purpose of assessment post


      two surgeries done between 6/19/20 and 7/27/20; and (5) receive any post-surgery


      follow-up care for the osteomyelitis on his left foot.


   250.     The actions and/or inaction of Defendants, DR. FNU HAGGAG and/or JOHN/JANE


      DOE 35, acting in their official capacities, as aforesaid, instead of taking action to see to


      it that Plaintiff's serious medical needs were met, was such an inadequate practice so as


      to be deliberate indifference to a serious medical need, and in violation of Plaintiff's


      right under N.J. Const. Art. I Par. 12.


   251.     Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, may be liable in accordance


      with Monell under the Civil Rights Act for the establishment of a policy by Defendants,


      DR. FNU HAGGAG and/or JOHN/JANE DOE 35, of certain action and inaction, instead of


      taking action to see to it that Plaintiff's serious medical needs were met, which, when


      implemented by Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE's medical staff,


      caused a deprivation of Plaintiff's right under N.J. Const. Art. I Par. 12.


   252.     As a direct and proximate result of the conduct of Defendants, DR. FNU HAGGAG


      and/or JOHN/JANE DOE 35, acting in their official capacities, and/or UNIVERSITY


      CORRECTIONAL HEALTH CARE, as aforesaid, Plaintiff's underlying osteomyelitis and


      catheter insert wound infection progressed to a greater severity than would have been


                                                34
                                                i VI   i   y



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 41 of 55 PageID: 41



      the case if Plaintiff's osteomyelitis and catheter insert wound infection had not been the


      subject of a policy which was implemented by the prison medical staff.


   253.     As a further direct and proximate result of the conduct of Defendants, DR. FNU


      HAGGAG and/or JOHN/JANE DOE 35, acting in their official capacities, and/or


      UNIVERSITY CORRECTIONAL HEALTH CARE, as aforesaid, Plaintiff suffered more physical


      pain, more emotional distress and more mental anguish than would have been the case


      if Plaintiff's osteomyelitis and catheter insert wound infection had not been the subject


      of a policy which was implemented by the prison medical staff.


          WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants, DR.


      FNU HAGGAG and/or JOHN/JANE DOE 35, acting in their official capacities, and/or


      Defendant, UNIVERSITY CORRECTIONAL HEALTH CARE, for compensatory damages,


      punitive damages, reasonable attorney's fees, interest and costs of suit.


                                               COUNT X


   254.     Plaintiff, BRANDON JONES, repeats the allegations of the First-Ninth Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   255.     Defendant, BRUCE DAVIS, sued in his individual capacity, is the Warden at NJSP,


      with a principal address of 600 Cass Street, in the City of Trenton, County of Mercer and


      State of New Jersey.


   256.     Defendants, JOHN/JANE DOES 36-40, sued in their individual capacities, are


      fictitious supervisors who are responsible for conditions of confinement, whose actual


      identity is unknown, who are employed inside NJSP, with a principal address of 600 Cass


      Street, in the City of T renton, County of Mercer and State of New Jersey.


                                               35
                                       I   I   .kJ<J   |   IVI
                                                                 1   y

Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 42 of 55 PageID: 42



   257.        Defendants, JOHN/JANE DOES 41-45, sued in their individual capacities, are


       fictitious individuals who are not supervisors, whose actual identity is unknown, who are


       employed inside NJSP, with a principal address of 600 Cass Street, in the City of Trenton,


       County of Mercer and State of New Jersey.


   •   On 12/15/20 and thereafter, Defendant, BRUCE DAVIS, had personal involvement with


       regard to the wrongful conditions of confinement suffered by Plaintiff by either:


           •    Establishing and maintaining a policy, practice or custom which directly caused


                Plaintiff's harm; or


           •    Participating in violating Plaintiff's rights; or


           •    Directing others to violate Plaintiff's rights; or


           •    As the person in charge, having knowledge of and acquiescing in his


                subordinates' violations of Plaintiff's rights


   258.        Defendant, BRUCE DAVIS, acted under color of state law.


   259.        On 12/15/20 and thereafter, Defendants, JOHN/JANE DOES 36-40, had personal


       involvement with regard to the wrongful conditions of confinement suffered by Plaintiff


       by either:


           •    Establishing and maintaining a policy, practice or custom which directly caused


                Plaintiff's harm; or


          •     Participating in violating Plaintiff's rights; or


          •     Directing others to violate Plaintiff's rights; or


          •     As the person in charge, having knowledge of and acquiescing in his/her


                subordinates' violations of Plaintiff's rights.


                                                           36
                                                 i   IVI   i   y



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 43 of 55 PageID: 43



   260.       Defendants, JOHN/JANE DOES 36-40, acted under color of state law.


   261.       On 12/15/20 and thereafter, Defendants, JOHN/JANE DOES 41-45, participated in


      the conditions of the confinement of Plaintiff, BRANDON JONES.


   262.       Defendants, JOHN/JANE DOES 41-45, operated under color of state law.


   263.       Subsequent to his transfer to ADSEG at NJSP on 12/15/20, the deprivations


      Plaintiff suffered included but were not limited to:


          •    Freshly laundered clothes. Plaintiff was required to remain in the same clothes


               without being allowed access to the laundry from 12/15/20 for a certain duration


               of time


          •    The transfer of his property from SWSP to NJSP from 12/15/20 to 2/17/21


          •    Being able to correspond by letter with his attorney, since his paper, envelopes,


               stamps and attorney's address were in his property which was not transferred


               from SWSP to NJSP from 12/15/20 to 2/17/21


          •    His orthopedic shoes which had been specially prescribed by Dr. Wisler, and to


               his knowledge were last seen as part of the contents of his property which was


               not transferred from SWSP to NJSP from 12/15/20 to present.


   264.       On 1/27/21, Plaintiff noticed that his toes were curled up as well as infected again


      which to his understanding his orthopedic shoes were designed to prevent.


   265.       On 2/17/21 when Plaintiff's property was provided to Plaintiff, Plaintiff's special


      orthopedic shoes were missing from Plaintiff's property.


   266.       On 2/24/21, Plaintiff was informed by Defendants, JOHN/JANE DOES 36-45, that


      he would not be allowed his orthopedic shoes which had been specially prescribed by


      Dr. Wisler for the duration of his time in ADSEG at NJSP.


                                                 37
                                                  IVI   i   y   uu   ui   I   IQIIO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 44 of 55 PageID: 44



   267.     The law recognizes that conditions of confinement will be cruel and unusual


      punishment when the deprivation was objectively sufficiently serious such that the


      prison officials' acts or omissions resulted in the denial of the minimal civilized measure


      of life's necessities.


   268.     The acts and omissions by Defendants, BRUCE DAVIS and JOHN/JANE DOES 36-45,


      from 12/15/20 to the present, were and are objectively sufficiently serious so as to deny


      Plaintiff the minimal civilized measure of life's necessities.


   269.     Defendants, BRUCE DAVIS and/or JOHN/JANE DOES 36-40 were and are


      deliberately indifferent to the deprivations in Plaintiff's conditions of confinement.


   270.     Defendants, JOHN/JANE DOES 41-45, were and are deliberately indifferent to the


      deprivations in Plaintiff's conditions of confinement.


   271.     The conduct of Defendants, BRUCE DAVIS and/or JOHN/JANE DOES 36-45, acting


      in their individual capacities, as aforesaid, was cruel and unusual punishment and


      violated or interfered with Plaintiff's rights under N.J. Const. Art. I Par. 12.


   272.     As a direct and proximate result of the conduct of Defendants, BRUCE DAVIS


      and/or JOHN/JANE DOES 36-45, acting in their individual capacities, as aforesaid,


      Plaintiff's underlying osteomyelitis progressed to a greater severity than would have


      been the case if Plaintiff's underlying osteomyelitis had not been interfered with by the


      members of the prison staff by denying Plaintiff his special orthopedic shoes in between


      12/15/20 and the present.


   273.     As a further direct and proximate result of the conduct of Defendants, BRUCE


      DAVIS and/or JOHN/JANE DOES 36-45, acting in their individual capacities, as aforesaid,


                                                38
                         V\JI   I <JI   I         ! V I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 45 of 55 PageID: 45



      Plaintiff suffered more physical pain, more discomfort, more emotional distress and


      more mental anguish than would have been the case if the prison staff had not deprived


      and/or interfered with Plaintiff's minimal civilized measure of life's necessities in


      between 12/15/20 and the present.


          WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants,


      BRUCE DAVIS and/or JOHN/JANE DOES 36-45, acting in their individual capacities, for


      compensatory damages, punitive damages, reasonable attorney's fees, interest and


      costs of suit.


                                                COUNT XI


   274.      Plaintiff, BRANDON JONES, repeats the allegations of the First-Tenth Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   275.     The law recognizes that interference by prison administrators and/or officers,


      acting in their individual capacities, with the ability of the prison medical department


      staff to provide medical care for prisoners' serious medical needs will trigger a right


      under N.J. Const. Art. I Par. 12.


   276.     The conduct of Defendants, BRUCE DAVIS and/or JOHN/JANE DOES 36-45, acting


      in their individual capacities, was and is interference by prison administrators and/or


      officers with the ability of the prison medical department staff to provide medical care


      for Plaintiff's serious medical needs.


   277.     The conduct of Defendants, BRUCE DAVIS and/or JOHN/JANE DOES 36-45, acting


      in their individual capacities, violated or interfered with Plaintiff's right under N.J. Const.


      Art. I Par. 12.


                                                39
                                I M/ <£= VzS-   I    •vi   i   y    I   I 051 IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 46 of 55 PageID: 46



   278.        As a direct and proximate result of the conduct of Defendants, BRUCE DAVIS


          and/or JOHN/JANE DOES 36-45, acting in their individual capacities, Plaintiff's weakness,


          blurred vision, susceptibility to falls, underlying osteomyelitis and catheter insert wound


      infection progressed to a greater severity than would have been the case if the medical


      care for Plaintiff's weakness, blurred vision, susceptibility to falls, underlying


      osteomyelitis and catheter insert wound infection had not been interfered with by


      members of the prison administration and/or officers in between 12/15/20 and the


      present (the present for purposes of this suit is 3/3/21).


   279.        As a further direct and proximate result of the conduct of Defendants, BRUCE


      DAVIS and/or JOHN/JANE DOES 36-45, acting in their individual capacities, Plaintiff


      suffered more physical pain, more emotional distress and more mental anguish than


      would have been the case if the medical care for Plaintiff's weakness, blurred vision,


      susceptibility to falls, underlying osteomyelitis and catheter insert wound infection had


      not been interfered with by members of the prison administration and/or officers in


      between 12/15/20 and the present (the present for purposes of this suit is 3/3/21).


             WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants,


      BRUCE DAVIS and/or JOHN/JANE DOES 36-45, acting in their individual capacities, for


      compensatory damages, punitive damages, reasonable attorney's fees, interest and


      costs of suit.


                                                    COUNT XII


   280.        Plaintiff, BRANDON JONES, repeats the allegations of the First-Eleventh Counts,


      and incorporates the same by reference as if fully set forth at length herein.


                                                    40
                                                 i VI   i   y     i   i ai io



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 47 of 55 PageID: 47



   281.     Defendant, STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, is a


      department of the State of New Jersey, with a principal office at Bates Building 2nd


      Floor, Whittlesey Road and Stuyvesant Avenue, Trenton, County of Mercer and State of


      New Jersey 08625.


   282.     Defendant, STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, is not sued


      under the Civil Rights Act, to which it is immune.


   283.     Defendant, STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, has


      promulgated certain regulations which appear in the N.J. Administrative Code.


   284.     N.J.A.C. 10A:4-3.1(a) notifies inmates of their rights.


   285.     This section (N.J.A.C. 10A:4-3.1(a)) creates rights for all inmates which have the


      force of law.


   286.     By violating or interfering with this section (N.J.A.C. 10A:4-3.1(a)) Defendant,


      STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, acted in contravention of the


      regulations it had promulgated - N.J.A.C. 10A:4-3.1(a).


   287.     The case law of this State recognizes that it is unlawful for a department or


      administrative agency to disregard the regulations it has promulgated.


   288.     By disregarding, through its acts and/or omissions, the regulations it had


      promulgated - N.J.A.C. 10A:4-3.1(a) - Defendant, STATE OF NEW JERSEY DEPARTMENT


      OF CORRECTIONS, acted unlawfully towards Plaintiff.


   289.     As a direct and proximate result of the conduct of Defendant, STATE OF NEW


      JERSEY DEPARTMENT OF CORRECTIONS, Plaintiff's weakness, blurred vision,


      susceptibility to falls, underlying osteomyelitis and catheter insert wound infection


                                                41
                         \J\JI   I W/ ZLVVZL.   I                 I   I CAI IO   I


Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 48 of 55 PageID: 48



      progressed to a greater severity than would have been the case if the medical care for


      Plaintiff's weakness, blurred vision, susceptibility to falls, underlying osteomyelitis and


      catheter insert wound infection had not been interfered with by Defendant, STATE OF


      NEW JERSEY DEPARTMENT OF CORRECTIONS, in between 12/15/20 and the present (the


      present for purposes of this suit is 3/3/21).


   290.     As a further direct and proximate result of the conduct of Defendant, STATE OF


      NEW JERSEY DEPARTMENT OF CORRECTIONS, Plaintiff's underlying osteomyelitis


      progressed to a greater severity than would have been the case if Plaintiff's underlying


      osteomyelitis had not been interfered with by Defendant, STATE OF NEW JERSEY


      DEPARTMENT OF CORRECTIONS, by denying Plaintiff his special orthopedic shoes in


      between 12/15/20 and the present.


   291.     As a further direct and proximate result of the conduct of Defendant, STATE OF


      NEW JERSEY DEPARTMENT OF CORRCTIONS, Plaintiff suffered more physical pain, more


      discomfort, more emotional distress and more mental anguish than would have been


      the case if Defendant, STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, had not


      deprived and/or interfered with Plaintiff's rights in between 12/15/20 and the present.


   292.     As a further direct and proximate result of the conduct of Defendant, STATE OF


      NEW JERSEY DEPARTMENT OF CORRECTIONS, Plaintiff suffered more physical pain,


      more emotional distress and more mental anguish than would have been the case if the


      medical care for Plaintiff's weakness, blurred vision, susceptibility to falls, underlying


      osteomyelitis, and catheter insert wound infection had not been interfered with by


      Defendant, STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, in between


                                                    42
                                                       IVI   i   y   i   i ai io   ii_/.



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 49 of 55 PageID: 49



          12/15/20 and the present (the present for purposes of this suit is 3/3/21),


             WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendant,


      STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS, for compensatory damages,


      punitive damages, reasonable attorney's fees, interest and costs of suit.


                                                     COUNT XIII


   293.          Plaintiff, BRANDON JONES, repeats the allegations of the First-Twelfth Counts, and


      incorporates the same by reference as if fully set forth at length herein.


   294.          Defendants, JOHN/JANE DOES 46-50, sued in their individual capacities, are


      fictitious supervisors, responsible for conditions of confinement at NJSP, or who


      interfered with the ability of the NJSP medical department staff to provide medical care


      for Plaintiff's serious medical needs, whose actual identity is unknown, employed


      outside NJSP by, or with a contractor of, Defendant, STATE OF NEW JERSEY


      DEPARTMENT OF CORRECTIONS, with a principal address of Bates Building 2nd Floor,


      Whittlesey Road and Stuyvesant Avenue, Trenton, County of Mercer and State of New


      Jersey 08625.


   295.          Defendants, JOHN/JANE DOES 46-50, acted under color of state law.


   296.          Plaintiff sues under the Civil Rights Act.


   297.          On 12/15/20 and thereafter, Defendants, JOHN/JANE DOES 46-50 had personal


      involvement with regard to the wrongful conditions of confinement suffered by Plaintiff


      by either:


             •    Establishing and maintaining a policy, practice or custom which directly caused


                  Plaintiff's harm;


                                                      43
                                                     I VI   I   y    I   I 0.1 IO



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 50 of 55 PageID: 50



          •     Participating in violating Plaintiff's rights; or


          •     Directing others to violate Plaintiff's rights; or


          •    As the person in charge, having knowledge of and acquiescing in his


               subordinates' violations of Plaintiff's rights; or


          •     Interfering with the ability of the NJSP medical department staff to provide


               medical care for Plaintiff's serious medical needs


   298.       The acts and omissions by Defendants, JOHN/JANE DOES 46-50, from 12/15/20 to


      the present, were and are objectively sufficiently serious so as to deny Plaintiff the


      minimal civilized measure of life's necessities.


   299.       Defendants, JOHN/JANE DOES 46-50, were and are deliberately indifferent to the


      deprivations in Plaintiff's conditions of confinement and to the deprivations in the


      conditions of confinement of like prisoners.


   300.       Alternatively, the conduct of Defendants, JOHN/JANE DOES 46-50, acting in their


      individual capacities, was and is interference by them with the ability of the prison


      medical department staff to provide medical care for Plaintiff's serious medical needs.


   301.       The conduct of Defendants, JOHN/JANE DOES 46-50, acting in their individual


      capacities, was and is cruel and unusual punishment and violated or interfered with


      Plaintiff's rights under N.J. Const. Art. I Par. 12.


   302.       As a direct and proximate result of the conduct of Defendants, JOHN/JANE DOES


      46-50, acting in their individual capacities, Plaintiff's weakness, blurred vision,


      susceptibility to falls, underlying osteomyelitis and catheter insert wound infection


      progressed to a greater severity than would have been the case if the medical care for


                                                    44
                                                     IVI   I   y     I I CTI IO   I



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 51 of 55 PageID: 51



          Plaintiff's weakness, blurred vision, susceptibility to falls, underlying osteomyelitis and


      catheter insert wound infection had not been interfered with by Defendants,


      JOHN/JANE DOES 46-50, in between 12/15/20 and the present (the present for purposes


      of this suit is 3/3/21).


   303.        As a further direct and proximate result of the conduct of Defendants, JOHN/JANE


      DOES 46-50, acting in their individual capacities, Plaintiff's underlying osteomyelitis


      progressed to a greater severity than would have been the case if Plaintiff's underlying


      osteomyelitis had not been interfered with by Defendants, JOHN/JANE DOES 46-50, by


      denying Plaintiff his special orthopedic shoes in between 12/15/20 and the present.


   304.        As a further direct and proximate result of the conduct of Defendants, JOHN/JANE


      DOES 46-50, acting in their individual capacities, Plaintiff suffered more physical pain,


      more discomfort, more emotional distress and more mental anguish than would have


      been the case if Defendants, JOHN/JANE DOES 46-50 had not deprived and/or interfered


      with Plaintiff's rights in between 12/15/20 and the present.


   305.        As a further direct and proximate result of the conduct of Defendants, JOHN/JANE


      DOES 46-50, acting in their individual capacities, Plaintiff suffered more physical pain,


      more emotional distress and more mental anguish than would have been the case if the


      medical care for Plaintiff's weakness, blurred vision, susceptibility to falls, underlying


      osteomyelitis, and catheter insert wound infection had not been interfered with by


      Defendants, JOHN/JANE DOES 46-50, in between 12/15/20 and the present.


            WHEREFORE, Plaintiff, BRANDON JONES, demands judgment against Defendants,


      JOHN/JANE DOES 46-50, for compensatory damages, punitive damages, reasonable


      attorney's fees, interest and costs of suit.


                                                   45
                            V\JI   I k// £—   I        ivt    i   y   ‘T'J   v>i   -r r   iiqiioi



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 52 of 55 PageID: 52



                                                  JURY DEMAND


 Plaintiff demands a trial by jury of all issues which are triable by a jury in this action.




                                        DESIGNATION OF TRIAL COUNSEL


    Peter Kober, Esq. is designated as trial counsel for Plaintiff, BRANDON JONES, in this action.




                                                             KOBER LAW FIRM, LLC




                                                             BY:       s/ Peter Kober


                                                                      Peter Kober, Esq.




DATED: March 16, 2021
                               I W/   I            I VI   I   y       Ml



Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 53 of 55 PageID: 53




                              CERTIFICATION OF NO OTHER ACTIONS




   The matter in controversy is not the subject of any other action pending in any other court


or of a pending arbitration proceeding to the best of my knowledge and belief. Also, to the best


of my belief, no other action or arbitration proceeding is contemplated. Further, other than the


parties set forth in this pleading, I know of no other parties that should be joined in this action.


I recognize the continuing obligation of each party to file and serve on all other parties and the


court an amended certification if there is a change in the facts of this certification.




                                                              KOBER LAW FIRM, LLC


                                                              BY:    s/ Peter Kober
DATED: March 16,2021                                                Peter Kober, Esq.




                                                 47
       BUR-L-001714-20 09/08/2020
Case 1:21-cv-15798-RMB-SAK        3:30:50 PM
                               Document   1 Filed  08/20/21
                                             Pg 1 of 1 Trans ID:Page 54 of
                                                                 LCV2020   55 PageID: 54
                                                                         1576265




                          Civil Case Information Statement

  Case Details: BURLINGTON | Civil Part Docket# L-001 714-20


  Case Caption: JONES BRANDON VS BOWMAN NAKIA                      Case Type: CIVIL RIGHTS

  Case Initiation Date: 09/08/2020                                 Document Type: Complaint with Jury Demand

 Attorney Name: PETER M KOBER                                      Jury Demand: YES - 6 JURORS

  Firm Name: KOBER LAW FIRM LLC                                    Is this a professional malpractice case? NO

 Address: 1864 RTE 70 EAST                                         Related cases pending: NO

 CHERRY HILL NJ 08003                                              If yes, list docket numbers;

  Phone: 8567615090                                                Do you anticipate adding any parties (arising out of same

  Name of Party: PLAINTIFF : Jones, Brandon                        transaction or occurrence)? NO

  Name of Defendant's Primary Insurance Company

 (if known): Unknown                                               Are sexual abuse claims alleged by: Brandon Jones? NO




        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES

  If yes, is that relationship: Other(explain)       Patient/Medical Provider

  Does the statute governing this case provide for payment of fees by the losing party? YES

  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:




  Do you or your client need any disability accommodations? NO
            If yes, please identify the requested accommodation:




  Will an interpreter be needed? NO
            If yes, for what language:



  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  09/08/2020                                                                                            /S/ PETER M KOBER
  Dated                                                                                                               Signed
                                                                                  1    y    1   w        I   I CTI IO   I



       Case 1:21-cv-15798-RMB-SAK Document 1 Filed 08/20/21 Page 55 of 55 PageID: 55
BURLINGTON       COUNTY
SUPERIOR      COURT
49    RANCOCAS      ROAD
MT    HOLLY                   NJ   08060

                                                                           TRACK ASSIGNMENT                             NOTICE
COURT    TELEPHONE         NO.     (609)    288-9500
COURT    HOURS       8 : 30   AM    -    4:30   PM


                                                DATE:         SEPTEMBER          08,       2020
                                                RE:           JONES       BRANDON           VS      BOWMAN              NAKIA
                                                DOCKET :      BUR L       -001714          20


        THE   ABOVE      CASE      HAS   BEEN ASSIGNED             TO:     TRACK       3.


       DISCOVERY         IS        450   DAYS     AND   RUNS       FROM THE      FIRST ANSWER OR                             90    DAYS
FROM    SERVICE     ON    THE      FIRST    DEFENDANT,         WHICHEVER         COMES           FIRST.


       THE    PRETRIAL        JUDGE      ASSIGNED       IS:        HON    JOHN   E.        HARRINGTON


        IF    YOU   HAVE      ANY    QUESTIONS,         CONTACT          TEAM              001
AT:     (609)   288-9500.


        IF    YOU   BELIEVE         THAT    THE    TRACK      IS    INAPPROPRIATE                YOU         MUST           FILE   A
 CERTIFICATION         OF     GOOD      CAUSE     WITHIN      30   DAYS    OF    THE        FILING             OF       YOUR       PLEADING.
        PLAINTIFF        MUST       SERVE   COPIES      OF     THIS      FORM    ON ALL             OTHER           PARTIES            IN   ACCORDANCE
WITH    R.4:5A-2.

                                                ATTENTION:

                                                                            ATT:       PETER M.                  KOBER
                                                                            KOBER           LAW      FIRM           LLC
                                                                            1864       RTE          70       EAST
                                                                            CHERRY              HILL                        NJ   08003


ECOURTS
